NO. 07-07-0491-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL E

                                  FEBRUARY 3, 2009

                         ______________________________


                           BRANDON ZAVALA, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE

                       _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

                NO. A13799-0008; HON. JACK R. MILLER, PRESIDING

                         _______________________________

Before QUINN, C.J., CAMPBELL, J., and BOYD, S.J.1

                               MEMORANDUM OPINION

      In one issue, appellant Brandon Zavala contends his adjudication of guilt for the

offense of possession of marijuana and the resulting sentence of two years confinement

in the Institutional Division of the Department of Criminal Justice, suspended under

community supervision for a period of three years, must be reversed. In that issue,

appellant contends that the trial court’s requirement that he spend ninety days confinement



      1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment. Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon 2005).
in a county jail as a condition of his community supervision constituted an abuse of its

discretion. We disagree and affirm the trial court’s judgment.

                                         Discussion

       A proper discussion of the question before us requires an itemization of the

somewhat extensive history of this matter. On August 10, 2000, appellant was charged

with possession of marijuana in an amount more than four ounces but less than five

pounds. On January 2, 2001, appellant pled guilty to this offense whereupon the trial court

deferred the adjudication of guilt for a period of three years conditioned upon appellant’s

compliance with certain conditions set by it. Thereafter, on March 25, 2002, the State

asked the court to proceed with an adjudication of appellant’s guilt. Subsequent to that

date, and after the State’s August 12, 2002 amended motion to proceed was filed, the trial

court continued the deferred adjudication with a one-year extension of time coupled with

a $500 fine. On December 20, 2004, an agreed order was entered extending deferred

adjudication for an additional one year with another $500 fine and other conditions not

material to this discussion. On November 21, 2005, the State filed another motion to

proceed with adjudication of guilt. On August 27, 2007, appellant was adjudicated guilty

and was assessed a two-year sentence in the Texas Department of Criminal Justice, but

a new trial was granted on September 21, 2007.2




       2
       Appellant had timely filed his notice of appeal following the August 27, 2007
adjudication, however, on October 11, 2007, the clerk of the trial court notified us of the
granting of appellant’s motion for new trial in the case. Because the timely grant of a
motion for new trial restores the case to its pre-trial position, we dismissed that appeal for
want of jurisdiction. Zavala v. State, No. 07-07-0394-CR, 2007 WL 3054192 (Tex.
App.–Amarillo October 19, 2007, no pet.).

                                              2
       At the conclusion of the new hearing which was held on November 5, 2007, the trial

court entered the judgment giving rise to this appeal. In its judgment, the trial court found

appellant had violated the conditions of his community supervision, adjudged him guilty of

the original offense, and assessed a two-year sentence suspended for a period of three

years under community supervision.         As a condition of the community supervision,

appellant was ordered to be confined in the Hale County jail for a period of ninety days.

It is the imposition of that particular condition that gives rise to this appeal.

       In challenging the jail confinement provision, appellant emphasizes the requirement

that terms and conditions of supervision must be reasonable, and contends that no

evidence was presented indicating that incarceration was actually necessary, and any

evidence that was presented with regard to appellant’s attitude and demeanor during his

community supervision was “stale.” Because of this, he reasons, the trial court abused

its discretion in imposing it.

       Article 42.12 of the Code of Criminal Procedure explicates the grants and

requirements of community supervision. See Tex. Code Crim. Proc. Ann. art. 42.12

(Vernon Supp. 2007). Section 11(a) of article 42.12, in relevant part, provides:

              The judge of the court having jurisdiction of the case shall determine
       the conditions of community supervision and may, at any time, during the
       period of community supervision alter or modify the conditions. The judge
       may impose any reasonable condition that is designed to protect or restore
       the community, protect or restore the victim, or punish, rehabilitate, or reform
       the defendant.

Id. §11(a).   The remainder of the section includes a non-exclusive list of potential

conditions. Section 12(a) of the statute specifically authorizes a judge having jurisdiction

of a felony case to require as a condition of community supervision a period of confinement


                                               3
in a county jail for a period not exceeding 180 days. Id. §12(a). Section 15 of the statute

governs community supervision as it applies to state jail felonies and provides that a trial

judge may impose upon a state jail felony defendant any condition of community

supervision that could be imposed upon a defendant placed on supervision other than a

state jail felony, id. §15(c)(1), except that subsection (e) of the section provides that “if the

judge requires a defendant to serve a period of confinement in a state jail felony facility as

a modification of the defendant’s community supervision, the minimum term of confinement

is 90 days and the maximum is 180 days.” Id. §15(e).

       Each of the applicable provisions of the statute clearly permit the ninety-day

confinement period ordered by the trial court. Even so, appellant contends the imposition

of the ninety-day confinement was an abuse of discretion because: (1) the information

provided by the community supervision officer was “stale” because she last saw appellant

face to face in September 2005; (2) the testimony presented through appellant’s common-

law wife and father did not show any support for the order of confinement; and (3) the

mandates of the Code of Criminal Procedure as well as case law make clear that the

conditions must be reasonable and provide some benefit to either the defendant or society.

       A trial court’s imposition of community supervision conditions are reviewed under

an abuse of discretion standard. See Leblanc v. State, 908 S.W.2d 573, 574 (Tex. App.–

Fort Worth 1995, no pet.), citing Tamez v. State, 534 S.W.2d 686 (Tex. Crim. App. 1976).

A condition of supervision is invalid if it: 1) has no relationship to the crime; 2) relates to

conduct that is not in itself criminal; and 3) forbids or requires conduct that is not

reasonably related to the future criminality of the defendant or does not serve the statutory



                                               4
ends of probation. Id.at 574-75; Simpson v. State, 772 S.W.2d 276, 280-81 (Tex.

App.–Amarillo 1989, no pet.). Viewed in this light, we conclude that the condition of

supervision of which appellant complains has none of these characteristics.

       Additionally, not only did appellant plead true to the State’s allegations in its motion

to adjudicate, appellant’s supervisory officer testified about appellant’s shortcomings while

under community supervision and his earlier violations of conditions of community

supervision. Indeed, she expressed the opinion that based upon her interaction with

appellant over some 31 months, he “has not taken his probation seriously” and she

believed “some jail therapy might be good for him.” She also agreed that even though she

had not met with him for over two years, based on her experiences with him, she did not

think appellant had changed.

       Under this record, we cannot say that the trial judge abused his discretion in

ordering the jail confinement period. Accordingly, inasmuch as appellant’s issue does not

present reversible error, we affirm the judgment of the trial court.



                                                  John T. Boyd
                                                  Senior Justice



Do not publish.




                                              5